PER CURIAM:
The pertinent facts herein are stated chronologically:
February 6,1971 — A jury returned a verdict to the Circuit Court of Butler County finding defendant guilty of willfully injuring the personal property of another and assessed “his punishment at One Hundred Dollars and one year in jail.” § 560.405.1
February 16,1971 — Defendant timely filed his motion for a new trial. Crim.Rule 27.20(a).
May 11, 1971 — The motion for a new trial was overruled.
May 14, 1971 — Defendant filed his notice of appeal.
Defendant, as far as the transcript on appeal reveals, never appeared after the motion for new trial was overruled for judgment and sentencing. The record does not disclose that defendant was ever afforded allocution or that the court rendered “the proper judgment and pronounce[d] sentence thereon.” Crim.Rule 27.09. Consequently, we have no jurisdiction to entertain the appeal. No final judgment was rendered against defendant and there is, therefore, nothing from which an appeal can be taken. State v. Chase, Mo., 415 S.W.2d 731, 732 (1-3). Being premature, the appeal is ordered dismissed and the cause remanded. Conditioned upon the performance of proper procedures after remand, the defendant may then appeal. State v. Myers, Mo.App., 467 S.W.2d 577, and cases there cited.
All concur.

. Statutory and rule references are to RSMo 1969, V.A.M.S., and Missouri Supreme Court Rules of Criminal Procedure, V.A.M.R.